United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20646
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AMINATA SMITH, also known as ATA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-196-2
                      --------------------

Before DAVIS, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Aminata Smith pleaded guilty to conspiracy to commit

marriage fraud in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I).

Smith now appeals her 51-month sentence, arguing that the

sentence is unreasonable.

     The district court properly calculated Smith’s advisory

range of imprisonment under U.S.S.G. § 2L2.1(b)(2)(C), at 33 to

41 months, which reflected a three-level downward adjustment for

acceptance of responsibility.   The district court then departed

upwardly two levels pursuant to U.S.S.G. § 2L1.1, comment. (n.5),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20646
                                  -2-

because the offense involved substantially more than 100

documents.

     A sentencing court does not abuse its discretion in deciding

to upwardly depart when its reasons for doing so (1) advance the

objectives set forth in 18 U.S.C. § 3553(a)(2); (2) are

authorized by 18 U.S.C. § 3553(b); and (3) are justified by the

facts of the case.   United States v. Zuniga-Peralta, 442 F.3d
345, 347 (5th Cir. 2006); see also United States v. Simkanin,

420 F.3d 397, 416 n.21 (5th Cir. 2005) (finding that a district

court “abuses its discretion if it departs on the basis of

legally unacceptable reasons or if the degree of the departure is

unreasonable”).   The upward departure imposed by the district

court meets those criteria.    Further, the extent of the

departure, 10 months longer than the high end of the guidelines

range, is also reasonable.    See e.g., United States v. Smith, 417
F.3d 483, 492-93 (5th Cir.), cert. denied, 126 S. Ct. 713 (2005).

The judgment of the district court is AFFIRMED.